DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 15-17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that claims 5-7 and 18-19 were rejected under 112 only.  However, the claims were not fully incorporated into independent form and therefore required a new search.
The Applicant’s amendments to the claims have cured the 112 issues and the 112 rejections have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engels et al. (U.S. Pub. 2017/0340887 hereinafter “Engels”).
Regarding claim 1, Engels discloses a cardiac resynchronization therapy (CRT) system (e.g. Fig. 3; ¶4) comprising: one or more electrodes (e.g. 19, 20, 44, 46, 81, 82) configured to be positioned on or in proximity to a subject's heart (e.g. see Fig. 3) for receiving electrical signals carrying EGM data (e.g. ¶140); and a CRT device (e.g. 14) operatively connected to the one or more electrodes (e.g. ¶140), and the CRT device being configured to: receive the electrical signals from the one or more electrodes when the one or more electrodes are positioned in a first arrangement with respect to the subject's heart (e.g. ¶140); calculate EMGA based on received electrical signals (e.g. ¶140; “QRS area from the EMG data”); determine a second arrangement of the one or more electrodes with respect to the subject's heart based on the carried EGMA data (e.g. ¶137; “electrode selection”); and present the second arrangement of the one or more electrodes (e.g. ¶140).
Regarding claim 2, Engels further discloses wherein the CRT device is one of an implantable CRT device, a pacemaker, and a defibrillator (e.g. see Fig. 3).
Regarding claim 3, Engels further discloses wherein the one or more electrodes are configured to be positioned on one or more of a surface of a body of a subject, within a thorax of the body, on a heart of the body, on a surrounding venous structure of the body, and/or on a surrounding subcutaneous structure of the body (e.g. see Fig. 13).
Regarding claim 4, Engels further discloses wherein the electrical signals are received during CRT pacing of the subject's heart by the CRT device (e.g. see Fig. 13).
Regarding claim 15, Engels discloses a method comprising: positioning one or more electrodes of a cardiac resynchronization therapy (CRT) device (e.g. Figs. 1-3)  on or in proximity to a subject's heart (e.g. see Fig. 3) for receiving electrical signals carrying EGM data (e.g. ¶¶137-140); and receiving the electrical signals from the one or more electrodes when the one or more electrodes are positioned in a first arrangement with respect to the subject's heart (e.g. ¶¶137-140); calculate EMGA based on received electrical signals (e.g. ¶140; “QRS area from the EMG data”); determining a second arrangement of the one or more electrodes with respect to the subject's heart based on the carried EGMA data (e.g. ¶137; “electrode selection”);  and presenting the second arrangement of the one or more electrodes (e.g. ¶140).
Regarding claim 16, Engels further discloses positioning the one or more electrodes on one or more of a surface of a body of a subject, within a thorax of the body, on a heart of the body, on a surrounding venous structure of the body, and on a surrounding subcutaneous structure of the body (e.g. see Fig. 3).
Regarding claim 17, Engels further discloses receiving the electrical signals during CRT pacing of the subject's heart by the CRT device (e.g. see Fig. 3-5).
Regarding claim 20, Engels further discloses wherein the CRT device is one of an implantable CRT device, a pacemaker, and a defibrillator (e.g. see Fig. 3).
Allowable Subject Matter
Claims 5-7, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792